DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claims 1, 9 and 56, the amendment to these claims introduce new grounds of rejection under 35 USC 112 first and second paragraph.
Prior art rejections
Applicant’s arguments filed 11/10/2020 with respect to the claims have been considered but are moot in view of Eerden (US 2010/0211127), Kellum (US 2009/0240295) and Centen et al. (US 2008/0171311). Particularly the combination of Kellum and Centen teaches a value indicative of the quality of care provided to the patient (Kellum, par. [0048]: A scale may develop, such as for example, greater than 50% chest compressions corresponding to a high quality treatment) where the quality of care provided to the patient combines the determined two or more parameters (Centen, par. [0006]: … …the parameters associated with an effective technique…include chest compression rate and chest compression depth.  Chest compression rate is defined as the number of compression delivered per minute.  Chest compression depth is defined as how far the patient's sternum is displaced.  An effective compression rate may be 100 chest compressions per minute at a compression depth of about 4-5 cm). It would have been obvious to one 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 1, 9 and 56 recite “an algorithm that combines the two or more parameters” to calculate “a quality of care provided to a patient”, but the specification, dated, 05/11/2018 (par. [0072]), does not explain in sufficient detail the algorithm for calculating a quality of care performed to achieve a quality of care (simply restating the function recited in the claim is not necessarily sufficient). The algorithm or steps/procedure taken to perform the calculation of the quality of care must be described with sufficient detail so that one of ordinary skill in the art would understand how the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Claims 3-5, and 57-62 are also rejected due to their dependence from claims 1, 9, and 56.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claims 1, 9 and 56, the term “a value indicative of the quality of care…calculated from an algorithm that combines the two or more parameters” is a limitation that claims a process without setting forth any steps involved in the process. Therefore these claims are indefinite because they merely recite an algorithm used to calculate a value for quality of care without any active positive steps delimiting how this use is actually practiced. 
All other claims are rejected by virtue of their dependence from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-5, 42 and 48-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden (Publication No. US 2010/0211127) in view of Kellum (Publication No. US 2009/0240295) and further in view of Centen et al. (Publication No. US 2008/0171311, hereinafter “Centen”).
Regarding claim 1, Eerden discloses a system for evaluating performance of acute care activities performed by a rescue, the system comprising: 
at least one chest compression sensor (Fig. 1, (14)) configured to receive signals representative of chest compressions (Fig. 1 (16) and Abstract and par. [0011]); 
a feedback device (Fig. 1 (16)) for providing a visual summary of performance of the chest compressions (Figs. 3-5); and 
at least one processor (Fig. 1, (16)) in communication with the at least one chest compression sensor (Fig. 1, (14)) and with the feedback device, wherein the at least one processor is configured to:
receive and process the signals from the at least one chest compression sensor (pars. [0011], [0021]); 
determine two or more parameters associated with performance of the chest compressions over at least one timing interval based on the received and processed signals (Fig. 1 and pars. [0022]: The output of the signal conditioner 18 is provided to a segmentation module 20.  The segmentation module 20 records the output of the signal conditioner 18 over a time interval during a CPR session, [0026]: … matrix 44 includes elements for compression release ("Release"), compression depth ("Depth"), compression frequency or rate ("Rate"));
generate the visual summary for the chest compressions for the at least one timing interval, the visual summary comprising (i) a visual (Figs. 3-5 and pars. [0027]: …the elements 50 may indicate by using one or more colors or words… [0028]: 50b are coded …the elements 50 are coded according to a color code including colors for a plurality of sub-ranges within a range of adequate and inadequate values); and
cause the feedback device (Fig. 1, (16)) to provide the visual summary comprising the visual indicator for the rescuer and/or another user (Figs. 1 and 3, (50a), (50b), ( and par. [0025]: The results of the evaluation performed by the evaluation module 34 are processed by an output module 40 to generate an output for a display 42, …or other output device.  The output module 40 formats and presents the evaluation in a human readable form).   
Eerden does not disclose (ii) a value indicative of the quality of care provided to the patient calculated from an algorithm that combines the two or more parameters. 
However, Kellum in the same field of endeavor: cpr analysis system and method discloses, at least one processor in communication with the at least one chest compression sensor and with the feedback device, wherein the at least one processor is configured to:
generate the visual summary for the chest compressions for the at least one timing interval, the visual summary comprising (Fig. 4 and par. [0050]: A chest compression analysis module may be included in, or be in communication with AED 214.  CC analysis module 216 may be some combination of hardware and software that detects the presence or absence, timing, and quality of chest compressions.  Any available component may be used including, but not limited to pressure sensitive…sensors…):
(ii) a value indicative of the quality of care provided to the patient calculated from an algorithm that combines the two or more parameters (Kellum, par. [0048]:  In a next step 206, the chart may be analyzed, such as determining whether quality chest compressions were administered during a sufficient percentage or selected threshold of the treatment.  A scale may develop, such as for example, greater than 50% chest compressions corresponding to a high quality treatment.  Other scales may be used as well to designate a quality of the treatment (step 208)). This is for the purposes of but not limited to subsequent training of the rescuer performing the treatment or other rescuers, medical malpractice inquiries, insurance coverage, development of better shock algorithms, development of better sudden cardiac arrest treatments, aggregate statistical analysis, and other purposes (par. [0048]). 
While Kellum discloses quality of care value provided to the patient based on chest compressions (par. [0048]), Kellum does not disclose using a second metric to dteremine a quality of CPR. However, Centen, in the same field of endeavor: CPR assist, training and testing device, discloses that an effective method of CPR includes the parameters of chest compression rate and chest compression depth where chest  (par. [0006]). In other words, at the time the invention a made, compression rate and compression depth were known metrics for determining effective CPR. Thus monitoring not only the rate of compression but also the depth of compression in order to determine effective CPR is not new to the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made, to modify the system for evaluating CPR as taught by Eerden to use the optimum chest compression rate to calculate a quality of care scale, as taught and suggested by Kellum, and to add monitoring depth of compressions to the evaluation and scoring of CPR, as taught by Centen, in order to administer an effective CPR technique for the purposes of subsequent training of the rescuer performing the treatment or other rescuers, medical malpractice inquiries, insurance coverage, development of better shock algorithms, development of better sudden cardiac arrest treatments, aggregate statistical analysis, and other purposes. 	 
Regarding claim 3, the Eerden, Kellum and Centen combination discloses the system of claim 1, wherein the system is arranged to display, simultaneously, a numerical indicator for at least one of the two or more parameters the primary indications and the visual indicator of the quality indicator of care (Eerden, Fig. 3 and par. [0027]: …the elements 50 of the matrix 44 include percentage notations indicating a percentage of compressions during an individual compression cycle that satisfy the respective evaluation criteria. … the elements 50 of the matrix include numbers indicating the number of compressions within an individual compression cycle that satisfy the evaluation criteria.).
Regarding claim 4, the Eerden, Kellum and Centen combination discloses the system of claim 1, wherein the two or more parameters associated with performance of the chest compressions comprises at least two of chest compression rate, [[and]] chest compression depth, chest compression fraction, pre-shock delay, and post-shock delay (Eerden, par. [0026]).
Regarding claim 5, the Eerden, Kellum and Centen combination discloses the system of claim 1, wherein the two or more parameters comprise real-time values determined from signals received by the at least one chest compression sensor obtained in real time (Eerden, pars. [0033]-[0036]).  
Regarding claim 42, the Eerden, Kellum and Centen combination discloses the system of claim 1, wherein the visual indicator(s) of the quality of care comprise at least one graphical indicator (Eerden, Fig. 5 and par. [0032]).
Regarding claim 48, the Eerden and Kellum combination discloses the system of claim 1 except, further comprising at least one rescuer physiological sensor configured to measure a physiological condition of the rescuer, wherein the visual indicator(s) of a quality of care provided to the 
Centen discloses comprising at least one rescuer physiological sensor (Fig. 8, (30)) configured to measure a physiological condition of the rescuer, wherein the visual indicator(s) of a quality of care provided to the patient is further based on at least one rescuer physiological parameter determined based on data sensed by the at least one rescuer physiological sensor (pars. [0061], [0084]). This provides the benefit of indicating a level of fatigue in a rescuer (par. [0084]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include with the feedback device, as taught by Eerden and Kellum, a rescuer physiological condition monitor, as taught by Centen, in order to indicate a level of fatigue in a rescuer (par. [0084]).  
Regarding claim 49, the Eerden and Kellum combination discloses all of the claimed system of claim 48 except, wherein the at least one rescuer parameter comprises at least one of a rescuer blood oxygen level or a rescuer pulse.  
Centen discloses the at least one rescuer parameter comprises at least one of a rescuer blood oxygen level or a rescuer pulse (Fig. 8 and par. [0061]: The pulse oximetry sensor 30 may be used to sense the …blood oxygenation level…). This provides the benefit of indicating a level of fatigue in a rescuer (par. [0084]).

	Regarding claim 50, the Eerden, Kellum and Centen combination discloses the system of claim 1, wherein the visual summary comprises an indication of an individual parameter value for at least one of the two or more parameters associated with performance of the chest compressions, and wherein the visual indicator(s) of the quality of care comprises a shape at least partially enclosing the indication of the individual parameter value (Eerden, Fig. 3, (46)).
Regarding claim 51, the Eerden, Kellum and Centen combination discloses the system of claim 50, wherein the indication of the individual parameter value comprises a numerical representation for the individual parameter value (Eerden, par. [0027]).   
Regarding claim 52, the Eerden, Kellum and Centen combination discloses the system of claim 50, wherein the indication of the individual parameter value for at least one of the two or more parameters comprises a numerical value for chest compression depth or a numerical value for chest compression rate (Eerden, par. [0026]).  
 	Regarding claim 53, the Eerden, Kellum and Centen combination discloses the system of claim 50, wherein the shape enclosing the indication of the individual parameter value is at least partially filled with a color to indicate that the two or more parameters are within predetermined ranges (Eerden, Fig. 3, (50a) and par. [0028]).  
Regarding claim 54, the Eerden, Kellum and Centen combination discloses the system of claim 50, wherein the shape enclosing the indication of the individual parameter value is at least partially filled with a color to indicate that the two or more parameters are outside of the predetermined ranges (Eerden, Fig. 3, (50b) and par. [0028]).  
Regarding claim 55, the Eerden, Kellum and Centen combination discloses the system of claim 50, wherein the shape enclosing the indication of the individual parameter value comprises one or more of a box formed from solid lines, a box formed from dashed lines, or highlighting (Eerden, Fig. 3, (48)).  
Regarding claim 56, Eerden discloses a system for evaluating performance of acute care activities performed by a rescue, the system comprising: 
at least one chest compression sensor (Fig. 1 compression sensor (14)) configured to receive signals representative of chest compressions (Eerden, Fig. 1 (16) and Abstract and par. [0011]); 
a feedback device (Fig. 1 feedback control module (16)) for providing a visual summary of performance of the chest compressions (Figs. 3-5); 
at least one processor (Fig. 1, (16)) in communication with the at least one chest compression sensor (Fig. 1, (14)) and with the feedback device; and

receive and process the signals from the at least one chest compression sensor (pars. [0011], [0021]); 
determine two or more parameters associated with performance of the chest compressions over at least one timing interval based on the received and processed signals (Fig. 1 and pars. [0022]: The output of the signal conditioner 18 is provided to a segmentation module 20.  The segmentation module 20 records the output of the signal conditioner 18 over a time interval during a CPR session, [0026]: … matrix 44 includes elements for compression release ("Release"), compression depth ("Depth"), compression frequency or rate ("Rate"));
generate the visual summary for the chest compressions for the at least one timing interval (Figs. 3-5 and pars. [0027]: …the elements 50 may indicate by using one or more colors or words… [0028]: 50b are coded …the elements 50 are coded according to a color code including colors for a plurality of sub-ranges within a range of adequate and inadequate values);
wirelessly transmit the visual summary to the feedback device via the wireless data connection (par. [0025]: The results of the evaluation may also be …for later review and evaluation, either on the display 42 or another device The evaluation results can also be ported by wire or wirelessly to another device, if desired.); and
(Fig. 1, (16)) to provide the visual summary comprising the visual indicator(s) for the rescuer and/or another user (Fig. 3).    
Eerden does not disclose a wireless data connection between the at least one processor and the feedback device, and
the visual summary comprising a value indicative of the quality of care provided to the patient calculated from an algorithm that combines the two or more parameters.
However, Centen discloses a wireless data connection between the at least one processor and the feedback device (Fig. 12 and pars. [0053], [0129]); and 
quality of care provided to the patient combines the determined two or more parameters (par. [0006]: … …the parameters associated with an effective technique…include chest compression rate and chest compression depth.  Chest compression rate is defined as the number of compression delivered per minute.  Chest compression depth is defined as how far the patient's sternum is displaced.  An effective compression rate may be 100 chest compressions per minute at a compression depth of about 4-5 cm). This is for the benefit of administering an effective CPR technique and analyzing CPR performance (par. [0022]).
Further Kellum discloses the visual summary comprising a value indicative of a quality of care provided to the patient (par. [0048]:  In a next step 206, the chart may be analyzed, such as determining whether quality chest compressions were administered during a sufficient percentage or selected threshold of the treatment.  A scale may develop, such as for example, greater than 50% chest compressions corresponding to a high quality treatment.  Other scales may be used as well to designate a quality of the treatment (step 208)). This is for the purposes of but not limited to subsequent training of the rescuer performing the treatment or other rescuers, medical malpractice inquiries, insurance coverage, development of better shock algorithms, development of better sudden cardiac arrest treatments, aggregate statistical analysis, and other purposes (par. [0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made, to modify the system for evaluating performance of acute care activities as taught by Eerden, to include wirelessly transmit data between the processor and the feedback component and to use the optimum chest compression rate and depth parameters for administering CPR as taught by Centen to calculate a quality of care scale as taught by Kellum in order to evaluate how the overall performance of a team or organization compares with prescribed CPR performance guidelines, and may be useful in, for example, management of the organization, quality review, or assessment of CPR training needs; and to administer an effective CPR technique and analyze CPR performance for the purposes of subsequent training of the rescuer performing the treatment or other rescuers, medical malpractice inquiries, insurance coverage, development of better shock . 

Claims 9, 10, 22 and 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden in view of Kellum and Centen as applied to claims 1, 3-5, 42 and 48-56 above, and further in view of (Publication No. US 2006/0173501, hereinafter “Stickney”).
Regarding claim 9, Eerden discloses a system for evaluating performance of acute care activities performed by a rescue, the system comprising: 
at least one chest compression sensor (Fig. 1 compression sensor (14)) configured to receive signals representative of chest compressions (Eerden, Fig. 1 (16) and Abstract and par. [0011]); 
a feedback device (Fig. 1 feedback control module (16)) for providing a visual summary of performance of the chest compressions (Figs. 3-5); and 
at least one processor in communication with the at least one chest compression sensor and with the feedback device, wherein the at least one processor is configured to:
receive and process the signals from the at least one chest compression sensor (pars. [0011], [0021]); 
determine two or more parameters associated with performance of the chest compressions over at least one timing interval based on the received and processed signals (par. [0026]: … matrix 44 includes elements for compression release ("Release"), compression depth ("Depth"), compression frequency or rate ("Rate"));
	cause the feedback device (feedback control module (16)) to provide the visual summary comprising the visual indicator(s) for the rescuer and/or another user (Fig. 3).   
Eerden does not disclose generate the visual summary for the chest compressions, wherein the visual summary shows performance by the particular rescuer across the multiple incidents and patients; the visual summary comprising a value indicative of a quality of care provided to the patient calculated from an algorithm that combines the determined two or more parameters.
However, Stickney in the same field of endeavor: CPR performance reporting system, discloses generate the visual summary for the chest compressions, wherein the visual summary shows performance by the particular rescuer across the multiple incidents and patients (pars. [0068], [0069]). This is for the benefit of evaluating how the overall performance of a team or organization compares with prescribed CPR performance guidelines, and may be useful in, for example, management of the organization, quality review, or assessment of CPR training needs (par. [0067]).
Further Kellum discloses the visual summary comprising a value indicative of a quality of care provided to the patient (par. [0048]:  In a next step 206, the chart may be analyzed, such as determining whether quality chest compressions were administered during a sufficient percentage or selected threshold of the treatment.  A scale may develop, such as for example, greater than 50% chest compressions corresponding to a high quality treatment.  Other scales may be used as well to designate a quality of the treatment (step 208)). This is for the purposes of but not limited to subsequent training of the rescuer performing the treatment or other rescuers, medical malpractice inquiries, insurance coverage, development of better shock algorithms, development of better sudden cardiac arrest treatments, aggregate statistical analysis, and other purposes (par. [0048]). 
While Kellum discloses quality of care value provided to the patient based on one parameter, chest compressions (par. [0048]), Centen discloses that quality of care provided to the patient combines the determined two or more parameters (par. [0006]: an effective method of… CPR… include chest compression rate and chest compression depth…An effective compression rate may be 100 chest compressions per minute at a compression depth of about 4-5 cm). This provides the benefit of a device to facilitate the proper delivery of CPR in an emergency that can also be used in objectively training and testing an individual for the CPR training process and protocol retention (par. [0011]). In other words, at the time the invention a made, compression rate and compression depth were known metrics for determining effective CPR. Thus monitoring not only the rate of compression but also the depth of compression in order to determine effective CPR is not new to the art.


Regarding claim 10, the Eerden, Kellum and Centen combination discloses all of the system of claim 1 except, the feedback device comprises at least one of a portable computer device, a smartphone, and/or a computer tablet.
Stickney discloses the feedback device comprises at least one of a portable computer device, a smartphone, and/or a computer tablet (pars. [0039], [0079]). This is for the purpose of providing computing support for the CPR assessment techniques ([0039]).

Regarding claim 22, the Eerden, Kellum and Centen combination discloses all of the system of claim 1 except, wherein the feedback device comprises a wireless transceiver for transmitting from the feedback device to a remote computer device via one or more of a wireless network, via Bluetooth technology, or via a cellular data network.
Stickney discloses the feedback device (Fig. 1, (106)) comprises a wireless transceiver for transmitting from the feedback device to a remote computer device via one or more of a wireless network, via Bluetooth technology, or via a cellular data network (pars. [0032], [0033]). This is for the purpose of presenting post-event patient data (par. [0032]). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include in the system for evaluating performance of acute care activities as taught by the Eerden, Kellum and Centen combination, a wireless transmission from the feedback device, as taught by Stickney in order to present the CPR performance evaluation results and post-event patient data. 
Regarding claim 33, the Eerden, Kellum and Centen combination discloses all of the system of claim 1 except, wherein the visual indicator(s) of the quality of care comprises a score that indicates by one or more alpha 
Stickney the visual indicator(s) of the quality of care comprises a score that indicates by one or more alpha and/or indicators, a quality level with which the one or more activities were performed (par. [0045]). This provides the benefit of assessing the CPR administered during a resuscitation event after completion of the event (par. [0045]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include in the system for evaluating performance of acute care activities as taught by the Eerden, Kellum and Centen combination, alphanumeric figures of merit, as taught by Stickney, in order to assess the CPR administered during a resuscitation event after completion of the event.    
 
Claim 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden in view of Kellum and Centen as applied to claims 1, 3-5, 42 and 48-56 above, and further in view of Myklebust et. al (US Patent No. 6,351671, hereinafter “Myklebust”).
Regarding claim 31, the Eerden, Kellum and Centen combination discloses all of the system of claim 1 except, wherein the at least one chest compression sensor is wirelessly connected to the at least one processor.
However, Mykelbust, in the same field of endeavor: system for measuring and analyzing cardio-pulmonary-resuscitation (CPR) parameters for use with a training defibrillator discloses the at least one chest (see Fig. 3, via the RF link and GSM phone).  This provides the benefit of quickly uploading data from a patient’s performance (Col. 6, lines 10-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the system for evaluating performance of acute care activities as taught by Eerden to include compression sensors that are wirelessly connected to a processor, as taught by Myklebust, in order to quickly upload data from a patient’s performance.

Claims 43-47 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden in view of Kellum and Centen as applied to claims 1, 3-5, 42 and 48-56 above, and further in view of Freeman (Publication No. US 2009/0024175).
Regarding claim 43, the Eerden, Kellum and Centen combination, discloses the system of claim 1 above except, further comprising at least one patient ventilation sensor, wherein the visual indicator(s) of a quality of care provided to the patient is further based on at least one ventilation parameter determined based on data sensed by the at least one patient ventilation sensor.
However, Freeman in the same field of endeavor: an instrument for assisting a rescuer in the proper administration for CPR, discloses further comprising at least one patient ventilation sensor, wherein the visual indicator(s) of a quality of care provided to the patient is further based on at least one ventilation parameter determined based on data sensed by the at (Abstract and par. [0003], [0012]). This provides the benefit of assisting a rescuer in the proper administration of CPR (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the CPR monitoring and reporting system containing compression sensors as taught by the Eerden, Kellum and Centen combination, to include a ventilation sensor, as taught by Freeman, in order to monitor the effectiveness of ventilation during the administration of CPR. 
Regarding claim 44, the Eerden, Kellum and Centen combination discloses the system of claim 43 except, wherein the at least one ventilation parameter comprises at least one of ventilation rate, ventilation volume, or patient end-tidal CO2.
Freeman discloses the at least one ventilation parameter comprises at least one of ventilation rate, ventilation volume, or patient end-tidal CO2 (Freeman, par. [0011]). This is for the purpose of non-invasively monitoring the effectiveness of CPR and guide the rescuer in proper delivery ([0011]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the CPR monitoring and reporting system, as taught by Eerden, to include a ventilation parameters as taught by Freeman in order to non-invasively monitor the effectiveness of CPR and guide the rescuer in proper delivery.
Regarding claim 45, the Eerden, Kellum and Centen combination discloses all of the system of claim 1 except, further comprising at least one patient physiological sensor, wherein the visual indicator(s) of a quality of care provided to the patient is further based on at least one patient physiological parameter determined based on data sensed by the at least one patient physiological sensor.
Freeman discloses further comprising at least one patient physiological sensor, wherein the visual indicator(s) of a quality of care provided to the patient is further based on at least one patient physiological parameter determined based on data sensed by the at least one patient physiological sensor (Freeman, par. [0011]). This is for the purpose of non-invasively monitoring the effectiveness of CPR and guide the rescuer in proper delivery ([0011]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the CPR monitoring and reporting system, as taught by the Eerden, Kellum and Centen combination, to include a ventilation sensor with ventilation parameters as taught by Freeman in order to non-invasively monitor the effectiveness of CPR and guide the rescuer in proper delivery. 
Regarding claims 46 and 47, Eerden discloses the system of claim 45 except, wherein the at least one patient physiological parameter comprises at least one of a patient perfusion percentage, a patient blood oxygen level, or a patient blood pressure; and

However, Freeman discloses the at least one patient physiological parameter comprises at least one of a patient perfusion percentage, a patient blood oxygen level, or a patient blood pressure (pars. [0011-0012]); and  
wherein the at least one patient physiological sensor comprises an electrocardiogram sensor, and wherein the visual summary further comprises at least a portion of the measured electrocardiogram (Fig. 4, (58) and pars. [0011]-[0012], [0024]). This is for the purpose of non-invasively monitoring the effectiveness of CPR and guide the rescuer in proper delivery ([0011]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the CPR monitoring and reporting system, as taught by the Eerden, Kellum and Centen combination, to include a ventilation sensor with patient physiological parameters and a visual summary of the ECG as taught by Freeman in order to non-invasively monitor the effectiveness of CPR and guide the rescuer in proper delivery ([0011]).
Regarding claim 58, the Eerden, Kellum and Centen combination discloses the system of claim 56 except, wherein the at least one processor comprises a processor of a portable defibrillator and/or patient monitor, and wherein the at least one processor is configured to automatically adjust one 
Freeman discloses the at least one processor comprises a processor of a portable defibrillator and/or patient monitor (Fig. 1 and par. [0013]), and wherein the at least one processor is configured to automatically adjust one or more operating parameters of the portable defibrillator and/or patient monitor based on the input patient information (par. [0011], [0013]).  This is for the purpose of non-invasively monitoring the effectiveness of CPR and guide the rescuer in proper delivery ([0011]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the CPR monitoring and reporting system, as taught by Eerden, Kellum and Centen, to include a ventilation sensor with patient physiological parameters and a visual summary of the ECG as taught by Freeman in order to monitor the effectiveness of CPR and guide the rescuer in proper delivery. 

Claims 57, 59 and 60 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Eerden in view of Kellum and Centen as applied to claim 56 above and further in view of Stickney et al. (Publication No. US 2008/0176199, hereinafter Stickney ‘99).
Regarding claim 57, the Eerden and Kellum combination discloses all of the claimed system of 56 above except, to wirelessly transmit information to the at least one processor via the wireless data connection, wherein the 
Centen discloses to wirelessly transmit information to the at least one processor via the wireless data connection (par. [0090]). This is for the purpose of data acquisition and analysis of a sensed parameter (par. [0089]).
Further, Stickney ‘99 in the same field of endeavor: providing instructions on the performance of chest compressions, discloses wherein the feedback device is configured to receive patient information manually input by the user with the feedback device (Fig. 1 U/I input (5) and pars. [0021], [0031-0032]). This for the benefit of providing information which will affect what CPR protocol is used or the user's choice of CPR protocols (par. [0032])
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to include a manual input device for patient information entry as taught by Stickney ‘99 with  a system for evaluating performance of acute care activities performed by a rescue with a feedback capable of wireless transmission to a processor, as taught by Eerden and Centen, in order to provide information which will affect what CPR protocol is used or the user's choice of CPR protocols.
Regarding claim 59, the Eerden and Kellum combination discloses the system of claim 56 except, wherein the at least one processor comprises a processor of a portable defibrillator and/or patient monitor, and wherein the feedback device is configured to receive instructions for adjusting 
Centen discloses to wirelessly transmit the input instructions to the at least one processor via the wireless data connection (Fig. 12 and pars. [0053], [0129])).  This is for the benefit of administering an effective CPR technique and analyzing said performance (par. [0022])
Stickney ‘99 discloses the at least one processor comprises a processor of a portable defibrillator and/or patient monitor (pars. [0019]-[0020]), and wherein the feedback device is configured to receive instructions for adjusting operating parameters of the portable defibrillator and/or patient monitor manually input by the user with the feedback device (par. [0032]). This provides the benefit of using to most effective CPR protocol based on the status of the patient (par. [0032]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include a manual input device for patient information entry as taught by Stickney ‘99 with the feedback capable of wireless transmission to a processor, as taught by Eerden and Kellum, in order to use to most effective CPR protocol based on the status of the patient.
Regarding claim 60, the Eerden, Kellum and Centen combination discloses the system of claim 59 except, wherein the at least one processor is configured to adjust the operating parameters of the portable defibrillator 
Stickney ‘99 discloses the at least one processor (Fig. 1, processor (2)) is configured to adjust the operating parameters of the portable defibrillator and/or patient monitor based on the input instructions (pars. [0031], [0032]).  This provides the benefit of using the most effective CPR protocol based on the status of the patient (par. [0032]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include a manual input device for patient information entry as taught by Stickney ’99 with a system for evaluating performance of acute care activities performed by a rescue with a feedback capable of wireless transmission to a processor, as taught by Eerden, Kellum and Centen, in order to use the most effective CPR protocol based on the status of the patient.

Claims 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eerden, Kellum and Centen in view of Skelton et al. (US Patent No. 6,292,692, hereinafter Skelton).
Regarding claims 61 and 62, Eerden discloses the system of claim 1. The combination does not disclose that the feedback device comprises a biometric identification device, and wherein the rescuer and/or the user must provide biometric identification in order to manually enter patient information and/or to view the summary on the feedback device; and 

However, Skelton discloses the feedback device comprises a biometric identification device, and wherein the rescuer and/or the user must provide biometric identification in order to manually enter patient information and/or to view the summary on the feedback device (Skelton, Col. 3, line-64 - Col. 4, line 9); and
wherein the biometric identification device comprises a fingerprint reader ( Col. 3, line 67-Col. 4, line 1). This provides the benefit of appropriate controls in place to limit access for a medical treatment device that potentially has a number of different users with a wide range of medical training (Col. 3, lines 50-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to a use biometric reader (e.g., fingerprint) to access a medical emergency device, as taught by Skelton, to view the summary on the feedback device, as taught by Eerden, Kellum and Centen, in order to have appropriate controls in place to limit access for a medical treatment device that potentially has a number of different users with a wide range of medical training.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADREANNE A. ARNOLD/     Examiner, Art Unit 3792 

    /ALLEN PORTER/    Primary Examiner, Art Unit 3792